I




    i      OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
    I
                                 AUSTIN



                                                goroh   1, 19R9




                     Pereqre>h I.Of Seation (b) of srtJolo
        ! -nrlsed Civil  Ctztutsr of TeXBG, 1325, reads in
Don. John C. Fsrzr, Caroh 1, 1939, Pate 2




           "?Zmh offlcc?rm-mad in this act, w!:ero
      ho rsce?vcd a aalnry w cowonsation for hfa
      scrvicm, s!;zllbracnpoxorod and xrtitted
      to purc;i:lc~
                  md hvo c!v.w:cdto his couxxty,
      all rmxmtle    srpmsea   nceess:my in tho pro,r-
      cr and le.-;1cocr!uctcf k.isofficti,prwiuns
      on offlclals' beads, prer;iiun on fire, bur-
      glary, th.aft
                  , robbery inaxmx      y6oOt.i.~
      pcblic fluMa nnd i;?cludihg  the costs of suoty
      bonn%sfor ::isdoputice * * * *                 ..
                The very lanr,i?xq;e  of such hmreL?.above      looted
srticlo ;:ir~~,      t!loofflcinls ~ovornnodt):crcVJsbn~luta
'cut!xritytr,L-we ob:$r;:ed         to tko county uuch rc:mmablc
 mponlm?5 *s UlC Ix.cos:i:Icy       for ttc w.l~coz3ful   co1.iluat      or
 'iisof:ice. It .c,-.tmoL      k.a.ansu:edtkt tho Prctiut.for
offioiulo’       bc,nGs!;GYfcr tho bor,& tcito provieod by
 the Gerjztiosis un*t.inG l8lt.i:        nCccs5CZ~   3XpCr.30     f’ol!
 rosimck   t&it   they  Hl"C by ll.37 roxircd to civc toud boforo
 cntcrln~ into the cxc5c:itFo:;       of .tl:cir.d,l;tfcs.  Ti;io      Ixrr-
 tioukr nrtlolo furtbcr :‘rovidesthut:




           There a?po<;r'Y
                        to be RO OChor:proMsion of the
 stat&e that :xmld justify the pnymnt of t!%we itellsout
 cr any other fund.
           It is furthor ip.rovidcd
                                  i3 ;?mwrar;h 2, .5x-
 tion (b) of k'L!clo 529 t!:ntbi t!i;erejection.of Claln~
 riidoaid asscrtod by orficislr.CO~~~i~eSS~itCC
                                            03la oalsry
 basis, t:rzt:



           It is, ti:crofore., t!m opinion of Z;is deyirt-
 Lent, 'andyou are so advised that Art1010 X313 w x.onC-
 cd in 1357 is Llmdxltory1,?mPnr ::athe ciut'y or the Com-
 ~&~sionoro~Coxt is oo;:c.x-nod   iiithr:opaCt to the
 pn:ysontof yraiw;s on offioiol~' bards aad bonds of       .
l!on.ZoliiC. Farxw, :hroh 1, 1939, Pagj 3


t!aelrcle?~tios,tindthat the rmwer to your second and
%:.ird ~wstio:~s is itithe afG.rmtive. You ar'efurt!ler
 c&;i:;ed;i~ r'cs:>onaeto y&r question :;o.4, t!;otitithe
                         1 Cwrt r&wss to ailOtJ tho lte:.,a
 avent t!loCO~Lii.XSionPrs
 Aloh const1tut.o  the-b7sJ.sfpr t3.s opinion, to-wit, bond
 pro:ij.msfor oLcflcials:anC.do-~tios, tAti&they have their
 rczody, !iO ?rovidod by 1317,'t.o
                                 file sxit in a Oourt of
 co:qetc;.tjurisZfctionto rtiq+e:the psyz&::tof t!S Wms
.ur.dcrcorisidcr~tion.~
                                             ..
            Tr2Aiw   thttt,tIlis~satis~aoto~iiyaqo;rorsyour
 inq:,iry,‘;crei3in                                   ..

                                   Yours very tr~...lYy.
  ’




                                                      .




                                                      .